Exhibit 10.3

 

[g65431ku01i001.jpg]

 

May 12, 2014

 

Sharath Hegde

 

Dear Sharath:

 

As you know, Theravance, Inc. (“Theravance”) will spin-off its drug discovery
and development business into a separate publicly traded company, Theravance
Biopharma, Inc., a Cayman Islands corporation (the “Spin-Off”). You, together
with substantially all of the current Theravance employees who are involved with
its drug discovery and development business, will become an employee of
Theravance Biopharma US, Inc., (the “Company” or “Theravance Biopharma US”)
shortly before the Spin-Off becomes effective. The Company is a wholly-owned
Delaware operating subsidiary of Theravance Biopharma, Inc.

 

At Theravance Biopharma US, you will continue to work in the exempt position of
Vice President, Pharmacology reporting to Rick Winningham.  Your salary on an
annualized basis will be $299,692.  Any accrued but unused vacation will
rollover to Theravance Biopharma US and will be immediately available following
your transition to Theravance Biopharma US.  Annual vacation accrual will
continue under the same accrual schedule formerly utilized at Theravance and you
will receive credit under Theravance Biopharma US’ vacation policy for your
years of service at Theravance.

 

You will remain eligible to receive an annual discretionary bonus of up to 30%
of your annual salary in 2014 (and each calendar year thereafter).  Your 2014
bonus will be paid by the Company.  As is currently required by Theravance’s
bonus program, you will be required to be an active employee in good standing at
the time the bonus is paid in order to receive the bonus.  The Company’s bonus
percentage targets may change from time-to-time at the sole discretion of the
Board of Directors.

 

The Company will provide a similar comprehensive benefits package to that which
you enjoyed at Theravance.  Health and welfare benefits will include medical,
vision and dental coverage, life insurance, long-term disability insurance, and
a flexible spending plan.  If you are a participant in the 401(k) plan, your
account will be maintained, and you will continue to participate in the same
plan with the same deferral and investment elections following your transfer of
employment. If you do not currently participate in the plan, your transfer of
employment will not impact your eligibility to become a participant.  You will
generally be eligible to participate in these benefit programs (or continue to
participate, as applicable) immediately following the transition of your
employment to Theravance Biopharma US.  Theravance Biopharma, Inc. will also
offer an Employee Stock Purchase Plan, although it has not yet been determined
when the first offering period will commence.

 

Subject to the approval by the appropriate committee of the Theravance
Biopharma, Inc. Board of Directors, you will be granted an option to purchase
ordinary shares of Theravance Biopharma, Inc. at a per share purchase price
equal to the fair market value of one Theravance Biopharma, Inc. ordinary share
on the date of grant, which will be after the effective date of the Spin-Off. 
The number of shares subject to the option and the vesting and exercise details
of your option grant will be set forth in your option paperwork. The option
granted to you will be contingent on your execution of an Option Agreement and
will be subject to all terms of the Theravance Biopharma, Inc. 2013 Equity
Incentive Plan.

 

To the extent you hold outstanding equity awards granted to you by Theravance at
the time of the Spin-Off, such awards (including outstanding stock options,
restricted stock units and restricted stock awards) and the related stock
option, restricted stock unit and restricted stock agreements will be adjusted. 
One of the primary purposes of these adjustments is to permit continued vesting
of Theravance equity awards based on service to Theravance Biopharma, Inc. or
any subsidiary thereof, including the Company, after the Spin-Off.  These
adjustments and other relevant information are set forth on Exhibit A.  Except
as described on Exhibit A, each of your adjusted Theravance equity awards will
continue to be governed by the applicable Theravance award agreement and the
Theravance equity plan under which the award was granted.

 

--------------------------------------------------------------------------------


 

In addition, in connection with the Spin-Off, the performance contingent cash
award you were granted in March 2011 (the “TFIO Cash Award”) and the related
TFIO Performance Cash Award Agreement will be treated as set forth on Exhibit B.

 

In connection with the Spin-Off and the transition of your employment, you must
sign the enclosed Proprietary Information and Inventions Agreement with
Theravance Biopharma, Inc. In addition, we will need all employees to present
documents establishing their legal right to work in the United States as
required by the government’s Form I-9.  We will set up a time to meet with you
to complete the necessary paperwork.

 

As a condition of continuing employment with Theravance Biopharma, if you were
hired by Theravance within the last year and the terms of your offer letter
included an obligation to repay relocation expenses and/or a signing bonus if
you left the Company before the expiration of one year of employment, by signing
this offer letter you acknowledge and agree that any obligation of repayment
shall remain in full force and effect.  Should you decide to leave Theravance
Biopharma US for any reason prior to the expiration of one year of employment
(based on your original hire date with Theravance), you will repay the bonus or
relocation expenses to Theravance Biopharma US.

 

While we hope that your employment with Theravance Biopharma US will be mutually
satisfactory, your employment status will remain at-will.  As a result, both you
and the Company are free to terminate the employment relationship at any time
for any reason, with or without cause.  Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures to which you will be subject, may change from time-to-time, the
“at-will” nature of your employment may only be changed in an express writing
signed by you and a Senior Officer of the Company.

 

There are two copies of this letter enclosed; if all of the foregoing is
satisfactory, please sign and date each copy to acknowledge your receipt and
acceptance of the terms, and return one copy to me no later than May 23, 2014,
saving the other copy for yourself.  Your signature below also constitutes your
agreement to the adjustments to all of your outstanding Theravance equity awards
as described in Exhibit A and the treatment of your TFIO Cash Award as described
in Exhibit B.  Please also sign and return the enclosed Proprietary Information
and Inventions Agreement.  If we do not receive your completed paperwork by the
due date your employment transition from Theravance to the Company will not
occur.

 

We are very excited about the transition!  Should you need further assistance,
please don’t hesitate to contact the Human Resources department.

 

Sincerely,

 

 

 

/s/ Rick Winningham

 

 

 

Rick Winningham

 

 

 

 

Foregoing terms and conditions hereby accepted upon the effective date of the
Spin-Off:

 

 

Signed:

/s/ Sharath Hegde

 

 

 

 

Date:

5/16/2014

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Adjustments to Your Theravance Equity Awards in Connection with the Spin-Off

 

This Exhibit A sets forth adjustments to your outstanding options to purchase
shares of Theravance common stock (“Theravance Options”), awards of Theravance
restricted stock units (“Theravance RSU Awards”) and Theravance restricted
shares (“Theravance RSAs” and, together with Theravance Options and Theravance
RSU Awards, “Theravance Equity Awards”) granted to you by Theravance and the
related stock option, restricted stock unit and restricted stock agreements
(each, an “Award Agreement” and collectively the “Award Agreements”) in
connection with the Spin-Off.  These adjustments will apply to your Theravance
Equity Awards outstanding immediately prior to the effective time of the
Spin-Off.  For your reference, a list of your currently outstanding Theravance
Equity Awards can be found by logging into your E*Trade Theravance Stock Plan
Account.  The adjustments described on this Exhibit A are being made in
connection with the Spin-Off.  If the Spin-Off does not occur for any reason,
the adjustments described below will not be made to your Theravance Equity
Awards and they will continue to be governed by their existing terms.

 

The Theravance Equity Awards, as adjusted, are referred to as “Adjusted
Theravance Options” (including Adjusted Theravance ISOs and Adjusted Theravance
NSOs, as defined below), “Adjusted Theravance RSU Awards” and “Adjusted
Theravance RSAs” (collectively, “Adjusted Theravance Awards”).  Except as
described below, each of your Adjusted Theravance Awards will continue to be
governed by (i) the applicable Award Agreement, as adjusted hereby, and (ii) the
Theravance equity plan under which the Adjusted Theravance Award was granted.

 

You will not receive a new Award Agreement(s) to reflect the adjustments
described below.  Please keep a copy of this Exhibit A with the Award
Agreement(s) applicable to your Adjusted Theravance Award(s) as evidence of the
adjusted terms.

 

Following the Spin-Off, Theravance may delegate certain administrative
responsibilities associated with the Adjusted Theravance Awards to Theravance
Biopharma, Inc. (“Biopharma”).  If you have any questions about your Adjusted
Theravance Awards or how to effect a particular stock plan transaction, please
contact our stock administrator.

 

Adjustments to Theravance Incentive Stock Options

 

The following adjustments apply to Theravance Options that are “incentive stock
options” under the federal tax laws immediately prior to the Spin-Off (each, a
“Theravance ISO”):

 

·                  The per share exercise price and number of Theravance shares
subject to each outstanding Theravance ISO will be adjusted to account for the
effect of the Spin-Off on the value of Theravance’s common stock (as adjusted,
the “Adjusted Theravance ISOs”).  The adjusted exercise price and number of
shares subject to each Adjusted Theravance ISO can be found by logging into your
E*Trade Theravance Stock Plan Account following the Spin-Off.  An announcement
will be posted on the Company’s Intranet and on the E*Trade website when the
adjustments have been completed.

·                  Certain exercises of your Adjusted Theravance ISOs may be
restricted following the Spin-Off if a blackout period at Theravance is in
effect at the time of the Spin-Off.  Additionally, the exercise of your Adjusted
Theravance ISOs will be restricted completely for a short period of time
immediately following the Spin-Off to allow the adjustments to be completed. 
You will be notified of any restrictions that are placed on your ability to
exercise your Adjusted Theravance ISOs and when those restrictions will be
lifted.

·                  If your Award Agreement currently permits you to pay the
exercise price of your Theravance ISOs by either (i) surrendering (or attesting
to the ownership of) shares of Theravance common stock that you already own or
(ii) having Theravance withhold shares of Theravance common stock that would
otherwise be issued upon exercise of the option, following the Spin-Off you will
no longer have the right to elect such forms of payment.  Instead, if you choose
to exercise your Adjusted Theravance ISOs following the Spin-Off, you must pay
the exercise price by means of another method permitted in the applicable Award
Agreement.

 

--------------------------------------------------------------------------------


 

·                  No other changes will be made to Theravance ISOs.  Effective
as of the Spin-Off, your service with Theravance will terminate and any Adjusted
Theravance ISOs must be exercised within the applicable post-termination
exercise period (or, if sooner, prior to the expiration date applicable to the
option).  For avoidance of doubt, the provision of transition services to
Theravance on behalf of Biopharma does not count as “service” for purpose of
your Adjusted Theravance ISOs.

 

Adjustments to Theravance Nonstatutory Stock Options

 

The following adjustments apply to Theravance Options that are nonstatutory
stock options under the federal tax laws immediately prior to the Spin-Off
(each, a “Theravance NSO”):

 

·                  The per share exercise price and number of Theravance shares
subject to each outstanding Theravance NSO will be adjusted to account for the
effect of the Spin-Off on the value of Theravance’s common stock (as adjusted,
the “Adjusted Theravance NSOs”).  The adjusted exercise price and number of
shares subject to each Adjusted Theravance NSO can be found by logging into your
E*Trade Theravance Stock Plan Account following the Spin-Off.  An announcement
will be posted on the Company’s Intranet and on the E*Trade website when the
adjustments have been completed.

·                  Certain exercises of your Adjusted Theravance NSOs may be
restricted following the Spin-Off if a blackout period at Theravance is in
effect at the time of the Spin-Off.  Additionally, the exercise of your Adjusted
Theravance NSOs will be restricted completely for a short period of time
immediately following the Spin-Off to allow the adjustments to be completed. 
You will be notified of any restrictions that are placed on your ability to
exercise your Adjusted Theravance NSOs and when those restrictions will be
lifted.

·                  For all purposes related to your Adjusted Theravance NSOs and
the applicable stock option agreements (including vesting, exercisability and
expiration of your Adjusted Theravance NSOs), your continuous service as an
employee or consultant of Biopharma or any Parent, Subsidiary or Affiliate
thereof will be treated as “service” with Theravance.

·                  Although you are currently eligible to participate in either
the Theravance, Inc. Change in Control Severance Plan or the Theravance, Inc.
2009 Change in Control Severance Plan (each, a “Severance Plan”), your
eligibility to participate in such plan will terminate as of the Spin-Off.  As a
result, your Adjusted Theravance NSOs will no longer be eligible for vesting
acceleration if you are subject to an “involuntary termination” (as defined in
the applicable Severance Plan) in connection with or following a “change in
control” (as defined in the applicable Severance Plan) of Theravance.  However,
your Adjusted Theravance NSOs will vest and become exercisable in full if, after
the Spin-Off, Biopharma is subject to a “change in control” (as defined in the
Biopharma 2013 Equity Incentive Plan as of the effective time of the Spin-Off)
and you are subject to an “Involuntary Termination” (as defined below) within 3
months prior to or 24 months after that change in control.

·                  If your Award Agreement currently permits you to pay the
exercise price of your Theravance NSOs by either (i) surrendering (or attesting
to the ownership of) shares of Theravance common stock that you already own or
(ii) having Theravance withhold shares of Theravance common stock that would
otherwise be issued upon exercise of the option, following the Spin-Off you will
no longer have the right to elect such forms of payment.  Instead, if you choose
to exercise your Adjusted Theravance NSOs following the Spin-Off, you must pay
the exercise price by means of another method permitted in the applicable Award
Agreement.

 

Adjustments to Theravance RSUs

 

·                  The number of Theravance restricted stock units subject to
each outstanding Theravance RSU Award will be adjusted to account for the effect
of the Spin-Off on the value of Theravance’s common stock.  The adjusted number
of Theravance restricted stock units subject to each Adjusted Theravance RSU
Award can be found by logging into your E*Trade Theravance Stock Plan Account
following the Spin-Off.  An announcement will be posted on the Company’s
Intranet and on E*Trade website when the adjustments have been completed.

·                  For all purposes related to your Adjusted Theravance RSU
Awards and the applicable restricted stock unit agreements (including vesting
and forfeiture of your Adjusted Theravance RSU Awards), your continuous service
as an employee or consultant of Biopharma or any Parent, Subsidiary or Affiliate
thereof will be treated as “service” with Theravance.

 

--------------------------------------------------------------------------------


 

·                  Although you are currently eligible to participate in a
Severance Plan, your eligibility to participate in such plan will terminate as
of the Spin-Off.  As a result, your Adjusted Theravance RSU Awards will no
longer be eligible for vesting acceleration if you are subject to an
“involuntary termination” (as defined in the applicable Severance Plan) in
connection with or following a “change in control” (as defined in the applicable
Severance Plan) of Theravance.  However, your Adjusted Theravance RSU Awards
will vest in full if, after the Spin-Off, Biopharma is subject to a “change in
control” (as defined in the Biopharma 2013 Equity Incentive Plan as of the
effective time of the Spin-Off) and you are subject to an “Involuntary
Termination” (as defined below) within 3 months prior to or 24 months after that
change in control.

·                  The 10b5-1 Plans in the Award Agreements applicable to your
Theravance RSU Awards will remain in effect following the Spin-Off.

 

Adjustments to Theravance RSAs

 

·                  No adjustment will be made in the number of outstanding
Theravance RSAs in connection with the Spin-Off.  However, as a Theravance
stockholder, you will receive shares of Biopharma in the Spin-Off with respect
to your Theravance RSAs that are outstanding on the record date for the
Spin-Off.  As provided in your Theravance restricted stock agreements, the
Biopharma shares distributed in respect of your Theravance RSAs will be subject
to the same terms and conditions, including vesting and forfeiture, as apply to
the applicable Adjusted Theravance RSAs.

·                  For all purposes related to your Adjusted Theravance RSAs and
the applicable restricted stock agreements (including vesting and forfeiture of
your Adjusted Theravance RSAs and the related Biopharma shares distributed in
respect of your Theravance RSAs), your continuous service as an employee (or, if
the applicable Award Agreement currently permits it, as a consultant) of
Biopharma or any Parent, Subsidiary or Affiliate thereof will be treated as
“service” with Theravance.

·                  Although you are currently eligible to participate in a
Severance Plan, your eligibility to participate in such plan will terminate as
of the Spin-Off.  As a result, your Adjusted Theravance RSAs (and the related
Biopharma shares distributed in respect of your Theravance RSAs) will no longer
be eligible for vesting acceleration if you are subject to an “involuntary
termination” (as defined in the applicable Severance Plan) in connection with or
following a “change in control” (as defined in the applicable Severance Plan) of
Theravance.  However, your Adjusted Theravance RSAs (including the related
Biopharma shares distributed in respect of your Theravance RSAs) will vest in
full if, after the Spin-Off, Biopharma is subject to a “change in control” (as
defined in the Biopharma 2013 Equity Incentive Plan as of the effective time of
the Spin-Off) and you are subject to an “Involuntary Termination” (as defined
below) within 3 months prior to or 24 months after the change in control.

·                  The 10b5-1 Plan(s) in your Award Agreement(s) will remain in
effect following the Spin-Off for your Adjusted Theravance RSAs.  After the
Spin-Off, the “Withholding Taxes” section of your Award Agreement(s), including
the 10b5-1 plan instructions contained therein, will apply to the Biopharma
shares distributed in respect of your Theravance RSAs, but only to the extent
necessary to meet your withholding tax obligations on such shares.

 

Definitions

 

The following definitions will apply to your Adjusted Theravance Awards:

 

·                  “Subsidiary” means any corporation (other than Biopharma) in
an unbroken chain of corporations beginning with the Biopharma, if each of the
corporations other than the last corporation in the unbroken chain owns shares
possessing 50% or more of the total combined voting power of all classes of
shares in one of the other corporations in such chain.

·                  “Affiliate” means any entity other than a Subsidiary, if
Biopharma and/or one or more Subsidiaries own not less than 50% of such entity.

·                  “Parent” means any corporation (other than Biopharma) in an
unbroken chain of corporations ending with Biopharma, if each of the
corporations other than Biopharma owns stock possessing 50% or more of the total
combined voting power of all classes of shares in one of the other corporations
in such chain.

 

--------------------------------------------------------------------------------


 

·                  “Involuntary Termination” means a termination of your service
by reason of (i) an involuntary dismissal or discharge by Biopharma (or the
Parent, Subsidiary or Affiliate employing you) for reasons other than Cause or
(ii) your voluntary resignation following one of the following that is effected
by Biopharma (or the Parent, Subsidiary or Affiliate) employing you without your
consent (A) a change in your position with Biopharma (or the Parent, Subsidiary
or Affiliate employing you) which materially reduces your level of
responsibility, (B) a material reduction in your base compensation or (C) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control (as defined in the Biopharma 2013
Equity Incentive Plan) that also materially increases your one-way commute,
provided that in either case a “separation from service” (as defined in the
regulations under Code Section 409A) occurs.  In order for your resignation
under clause (ii) to constitute an “Involuntary Termination,” all of the
following requirements must be satisfied: (1) you must provide notice to
Biopharma of your intent to resign and assert an Involuntary Termination
pursuant to clause (ii) within 90 days of the initial existence of one or more
of the conditions set forth in subclauses (A) through (C), (2) Biopharma (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of service under clause (ii) must occur within two years of the initial
existence of one or more of the conditions set forth in subclauses (A) through
(C).  Should Biopharma remedy the condition as set forth above and then one or
more of the conditions arises again within two years following the occurrence of
a Change in Control, you may assert clause (ii) again subject to all of the
conditions set forth herein.

·                  “Cause” means (i) the unauthorized use or disclosure of the
confidential information or trade secrets of Biopharma, a Parent, Subsidiary or
Affiliate, which use causes material harm to Biopharma, a Parent, Subsidiary or
Affiliate, (ii) conviction of a felony under the laws of the United States or
any state thereof, (iii) gross negligence or (iv) repeated failure to perform
lawful assigned duties for thirty days after receiving written notification from
Biopharma’s Board of Directors.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Treatment of TFIO Cash Awards in Connection with the Spin-Off

 

First Payment Vesting

 

The First Payment (as defined in your TFIO Performance Cash Award Agreement)
vested on May 9, 2014, subject to your continued employment with Theravance
through such date.

 

Conversion to Time-Based Vesting

 

After taking into account the First Payment Vesting, a portion of your TFIO Cash
Award outstanding as of the Spin-Off will be converted so that it vests solely
based on your continuous service as an employee of Theravance Biopharma, Inc.
(“Biopharma”) or any Parent (as defined below), Subsidiary (as defined below) or
Affiliate (as defined below) thereof) for the 12 month period following the
Spin-Off (as converted, the “Time-Based TFIO Cash Award”).  40% of the Second
Payment (as defined in your TFIO Performance Cash Award Agreement) will be
converted to the Time-Based TFIO Cash Award.  An additional portion of your
remaining TFIO Cash Award (after taking into account the First Payment Vesting
and the conversion of 40% of the Second Payment) will also be converted into the
Time-Based TFIO Cash Award.  This portion will be determined by multiplying the
remaining TFIO Cash Award (after taking into account the First Payment Vesting
and the conversion of 40% of the Second Payment) by the Conversion Percentage
(as defined below).

 

Termination of Remaining Amount

 

Following the First Payment Vesting and the Conversion to Time-Based Vesting,
the remaining portion of your TFIO Cash Award will be forfeited and terminated.

 

Change in Control

 

Notwithstanding anything to the contrary in your TFIO Performance Cash Award
Agreement, your Time-Based TFIO Cash Award will not vest if you are subject to
an “involuntary termination” (as defined your TFIO Performance Cash Award
Agreement) within 3 months prior to or 24 months after a “change in control” (as
defined in your TFIO Performance Cash Award Agreement) of Theravance.  Rather,
your Time-Based TFIO Cash Award will vest in full if, after the Spin-Off, you
are subject to an Involuntary Termination (as defined below) within 3 months
prior to or 24 months following a Change in Control of Biopharma (as defined in
the Biopharma 2013 Equity Incentive Plan).

 

Additional Information

 

You will receive an email following the Spin-Off letting you know the actual
portion of your TFIO Cash Award that was converted into a Time-Based TFIO Cash
Award.

 

Except for the “First Payment Vesting” described above, if the Spin-Off does not
occur for any reason, the adjustments described above will not be made to your
TFIO Cash Award and it will continue to be governed by its existing terms. 
Except as described above, your TFIO Cash Award will continue to be governed by
(i) your TFIO Performance Cash Award Agreement, as adjusted hereby, and (ii) the
Theravance, Inc. 2004 Equity Incentive Plan.

 

You will not receive a new Award Agreement to reflect the adjustments described
above.  Please keep a copy of this Exhibit B with your TFIO Performance Cash
Award Agreement as evidence of the adjusted terms.

 

--------------------------------------------------------------------------------


 

Example

 

The following example of the treatment of your TFIO Cash Award in connection
with the Spin-Off is for illustration purposes only and does not reflect the
actual adjustments that may be made to your TFIO Cash Award in connection with
the Spin-Off.

 

For purposes of this example, assume Joe has a TFIO Cash Award with a First
Payment of $250,000, a Second Payment of $350,000 and a Maximum Amount of
$1,000,000.  Assume further that the Base Value is $24.73 and the Spin-Off Value
is $35.

 

Based on these assumptions:

 

·                  The First Payment of $250,000 will vest on May 9, 2014,
subject to Joe’s continuous employment with Theravance through such date.

·                  The Conversion Percentage would be 41% (100 x
((35-24.73)/24.73)), rounded down to the nearest whole percentage.

·                  After the First Payment Vesting, $750,000 of the Maximum
Amount will remain.  $390,100 of the Maximum Amount will be converted to a
Time-Based TFIO Cash Award (($350,000 x 40%) + (($750,000-($350,000 x 40%)) x
41%)).

·                  The remaining $359,900 of the Maximum Amount ($1,000,000 -
$250,000 - $390,100) will be terminated.

 

Definitions

 

The following definitions will apply to your Time-Based TFIO Cash Award:

 

·                  “Subsidiary” means any corporation (other than Biopharma) in
an unbroken chain of corporations beginning with the Biopharma, if each of the
corporations other than the last corporation in the unbroken chain owns shares
possessing 50% or more of the total combined voting power of all classes of
shares in one of the other corporations in such chain.

·                  “Affiliate” means any entity other than a Subsidiary, if
Biopharma and/or one or more Subsidiaries own not less than 50% of such entity.

·                  “Parent” means any corporation (other than Biopharma) in an
unbroken chain of corporations ending with Biopharma, if each of the
corporations other than Biopharma owns stock possessing 50% or more of the total
combined voting power of all classes of shares in one of the other corporations
in such chain.

·                  “Involuntary Termination” means a termination of your service
by reason of (i) an involuntary dismissal or discharge by Biopharma (or the
Parent, Subsidiary or Affiliate employing you) for reasons other than Cause or
(ii) your voluntary resignation following one of the following that is effected
by Biopharma (or the Parent, Subsidiary or Affiliate) employing you without your
consent (A) a change in your position with Biopharma (or the Parent, Subsidiary
or Affiliate employing you) which materially reduces your level of
responsibility, (B) a material reduction in your base compensation or (C) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control (as defined in the Biopharma 2013
Equity Incentive Plan) that also materially increases your one-way commute,
provided that in either case a “separation from service” (as defined in the
regulations under Code Section 409A) occurs.  In order for your resignation
under clause (ii) to constitute an “Involuntary Termination,” all of the
following requirements must be satisfied: (1) you must provide notice to
Biopharma of your intent to resign and assert an Involuntary Termination
pursuant to clause (ii) within 90 days of the initial existence of one or more
of the conditions set forth in subclauses (A) through (C), (2) Biopharma (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of service under clause (ii) must occur within two years of the initial
existence of one or more of the conditions set forth in subclauses (A) through
(C).  Should Biopharma remedy the condition as set forth above and then one or
more of the conditions arises again within two years following the occurrence of
a Change in Control, you may assert clause (ii) again subject to all of the
conditions set forth herein.

 

--------------------------------------------------------------------------------


 

·                  “Cause” means (i) the unauthorized use or disclosure of the
confidential information or trade secrets of Biopharma, a Parent, Subsidiary or
Affiliate, which use causes material harm to Biopharma, a Parent, Subsidiary or
Affiliate, (ii) conviction of a felony under the laws of the United States or
any state thereof, (iii) gross negligence or (iv) repeated failure to perform
lawful assigned duties for thirty days after receiving written notification from
Biopharma’s Board of Directors.

·                  “Conversion Percentage” means the lesser of: (i) 100% and
(ii) with rounding down to the nearest percentage, the product of 100 multiplied
by the quotient of (a) the Spin-Off Value (as defined below) minus the Base
Value (as defined in your TFIO Performance Cash Award Agreement), divided by
(b) the Base Value.

·                  “Spin-Off Value” means the sum of: (i) the volume-weighted
average price of one Biopharma common share for the first ten (10) trading days
following the effective time of the Spin-Off divided by 3.5, plus (ii) the
volume-weighted average price of one share of Theravance common stock for the
first ten (10) trading days following the effective time of the Spin-Off;
provided, that, if the ratio of shares of Theravance to Biopharma is greater
than or less than 3.5:1, then the amount used in clause (i) shall be adjusted to
reflect the actual ratio in the Spin-Off.

 

--------------------------------------------------------------------------------